The judgments of sentence are vacated and the case is remanded to the trial court for an evidentiary hearing on appellant’s claim of ineffective assistance of counsel. Should the court determine that appellant was denied effective assistance of counsel, it shall grant him a new trial. Otherwise, the court shall reinstate the judgments of sentence except for those imposed for theft (Bill of Information No. 1231.33-80) and terroristic threats (Bill of Information No. 1231.37-80). In either instance, appropriate appellate rights may be exercised by either party.
Jurisdiction is not retained.